AO 442 (Rev. 11/11) Arrest Warrant



                                        United States District Court
                                                                 for the

                                                       Eastern District of Virginia


                  United States of America
                                 V.
                  Japorium STRAUGHTER                                      Case No. Under Seal

                                                                                        3-.70IV\79Oa
                            Defendant                                                                                               c:
                                                                                                                                   S
                                                                                                                                   H
                                                      ARREST WARRANT                                                               m
                                                                                                                     ® —IX         o
                                                                                                                              30   CO TO
To:      Any authorized law enforcement officer                                                                      <§o           •Hm

                                                                                                                     3 s      CO

         YOU ARE COMMANDED to arrest and bring before a United States magistratejudge without                           *T|
                                                                                                                              c^y co
(name ofperson to be arreste<^        Japoilum STRAUGHTER                                                             po -n
                                                                                                                      oO      ••   ro
who is accused ofan offense or violation based on the following document filed with the court:                       -nm      ^    CO
                                                                                                                              w    5
□ Indictment              □ Superseding Indictment         □ Information       □ Superseding Information ^ Complaint
□ Probation Violation Petition              □ Supervised Release Violation Petition      O Violation Notice □ Order of the Court
This offense is briefly described as follows:
  Title 21, United States Code, Sections 846 and 841(a)(1) - conspiracy to possess with intent to distribute and distribute a
  controlled substance




Date:          03/17/2020
                                                                           Roderick C:To¥tfg
City and state:        Richmond, VA                                        United States Magistrate Jp^ge
                                                                                            Printed name and title




           This wanant was received on (dat                            , and the person was arrested on (date)
at (city and state)


Date:




                                                                                            Printed name and title
